FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 14, 2021

                                      No. 04-19-00318-CV

                                    Leticia R. BENAVIDES,
                                            Appellant

                                                v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on October 14, 2020. Appellant has been granted
several previous extensions of time in which to file her brief, the latest until January 13, 2021.
On January 14, 2021, appellant filed an unopposed motion for extension of time.

       The motion is GRANTED and appellant’s brief is due no later than January 27, 2021.
No further extensions of time will be granted.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court